Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is the first office action in response to application No. 16/917,432 (Publication No. 20210003716) filed 06/30/2020 as originally filed claims 1 through 20 are presented for examination.
Allowable Subject Matter

     Claims 1 through 20 are allowed.   
Reasons for Allowance

     The following is an examiner’s statement of reason for allowance:        Cited reference Ryba (Ryba, U.S. Patent No. 7,847,730) teaches a navigation signal generator on a framework that provides a standardized object-oriented means for developing and managing signal processing functions that provides the ability to dynamically reallocate functions allowing numerous communications, software defined navigation augmentation using the software defined radio architecture (e.g., Abstract,), the processing section processing the input navigation signals, comprises a set of software defined radio processing elements and a combiner implemented in a field programmable device, generates a summed single output navigation signal, and a transmitter section with a plurality of transmitter antenna elements transmits the output navigation signal (e.g., column 6, lines 27-33), and further, Sundegard (Sundegard, U.S. Patent No. 5,834,985) teaches a system and method radio transmitter, a digital continuous phase modulator for use with a direct digital synthesizer (DDS) that can still transmit over a relatively wide frequency band (e.g., Abstract, lines 11-13), and further, contents of a memory section for Direct Digital Synthesizer transmitter without a multiplying upconversion stage, after improvement, there are significantly less spurious emissions in the transmitted signal, and can still transmit over a relatively wide frequency band (e.g., Fig. 1, 7, column 2, lines 41-43, column 8, lines 22-34)    However, Ryba and Sundegard does not expressly teach the following underlined limitations:      A transmission system for providing navigation signals, the system comprising: a digital processing circuit configured to generate digital navigation signals based on signal characteristics specifying at least one of a carrier frequency, modulation type, waveform, power, data structure, and timing information; and a radio frequency (RF) amplifier operationally connected to the digital processing circuit and configured to amplify RF signals for transmission to at least one navigation receiver via at least one RF antenna, wherein the RF signals are derived from the digital navigation signals and maintained with substantially the same carrier frequency as that of the digital navigation signals without an up-conversion to a higher frequency prior to transmission via the at least one RF antenna, as disclosed in independent claim 1.       A method of providing navigation signals, the method comprising: generating by a hardware processing circuit digital navigation signals pursuant to signal characteristics specifying at least one of a carrier frequency, modulation type, data structure, and timing information; deriving radio frequency (RF) signals from the digital navigation signals while maintaining substantially the same carrier frequency for the RF signals as that of the digital navigation signals and without an up-conversion to a higher frequency; and amplifying by a RF amplifier the derived RF signals for transmission to at least one navigation receiver via at least one RF antenna at a transmission frequency, as disclosed in independent claim 12.       For these reasons, independent claims 1 and 12 are allowed.  Claims 2-11 are dependent of independent claim 1 and are allowed for the same reasons set forth in independent claim 1, claims 13-20 are dependent of independent claim 12 and are allowed for the same reasons set forth in independent claim 12.
    Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

The prior art made of record considered pertinent to applicant's disclosure, see PTO-892 form.   
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAIMA Q AMINZAY whose telephone number is 571-272-7874.  The examiner can normally be reached on Monday-Friday, 9am-5pm, EST PM.If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin (Yuwen) Pan can be reached on 571-272-7855.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/SHAIMA Q AMINZAY/Primary Examiner, Art Unit 2649                                                                                                                                                                                                        

May 31, 2022